Citation Nr: 0108021	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment of accrued benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied payment to the 
appellant of accrued benefits.  The deceased veteran had 
active service from December 1942 to November 1943.  The 
appellant is seeking accrued benefits as the veteran's widow.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died on December [redacted], 1998.

3.  The RO received a claim for nonservice-connected pension 
benefits on December 10, 1998; the claim included additional 
information on unreimbursed medical expenses.


CONCLUSION OF LAW

Accrued benefits are not payable to the appellant.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in a claims file at 
the date of death, due and unpaid for a period of not more 
than two years prior to death, may be paid to qualified 
persons, such as the veteran's surviving spouse, children or 
dependent parents.  See 38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § 3.1000 (2000).  The appellant is seeking accrued 
pension benefits owed to the veteran as his surviving spouse.  

The facts in this case are not in dispute.  The RO received a 
claim for nonservice-connected pension benefits in October 
1997 from the veteran.  A March 1998 rating decision 
established the veteran's entitlement to nonservice-connected 
pension benefits at the special monthly pension rate based 
upon end stage emphysema and coronary artery disease.  
However, based upon his and the appellant's reported income, 
the RO found in a March 1998 decision letter that the veteran 
was not eligible for pension, as family income was excessive.  
However, that correspondence informed the veteran that he 
could submit another claim after October 31, 1998, and that 
he could reduce his countable income by including family 
medical expenses.  Photocopies of the underlying March 1998 
rating decision and appellate rights were included with that 
decision letter.  

The veteran submitted another claim for nonservice-connected 
pension benefits on December 10, 1998; he informed the RO 
that he had some $3,750 in medical expenses.  Medical 
expenses in excess of five percent of the maximum annual 
pension rate, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii) (2000).  The date stamp on the claim 
reflects that the veteran's service representative received 
the application on December [redacted], 1998, and the RO received the 
claim on December 10, 1998.  The veteran passed away on 
December [redacted], 1998.

The appellant's central contention is that the veteran 
submitted his new claim for nonservice-connected pension 
benefits with the appropriate agency prior to his death, and 
that his medical expenses would reduce family income, after 
appropriate calculations, thereby providing for nonservice-
connected pension benefits.  

As noted above, accrued benefits are those that are due and 
unpaid, based on evidence in a claims file at the date of 
death.  In light of the above, the Board finds that there 
were no benefits due and unpaid to the veteran at the time of 
his death on December [redacted], 1998.  Assuming, without deciding, 
that the veteran's family income would have been reduced by a 
deduction brought about by unreimbursed medical expenses, 
this information was not in the claims file on the veteran's 
date of death; the RO received this information three days 
after the veteran's death.  As this information was not in 
the claims file at the time of death, it cannot serve as a 
predicate upon which to find that benefits had accrued.  
Further, the Board acknowledges the appellant's argument that 
the veteran submitted his claim to a veteran's service 
officer at the local office.  However, a non-VA employee, in 
this case the veteran's service officer employed by the 
service organization, is not a VA agent, and an application 
filed with him does not establish receipt by VA of the claim.  
Smith v. West, 13 Vet. App. 525 (2000).

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].  In light of the above, the Board 
finds no legal basis upon which to grant payment of any 
accrued benefits, as none had accrued at the time of the 
veteran's death.  As such, the appeal is denied.

ORDER

Accrued benefits are not payable to the appellant.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

